Citation Nr: 1234991	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-06 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a total abdominal hysterectomy.

2.  Entitlement to service connection for a low back disorder, to include as secondary to the total abdominal hysterectomy.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active service from April 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran had a total abdominal hysterectomy as a result of chronic pelvic inflammatory disease that is as likely as not related to her active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, she has residuals of a total abdominal hysterectomy as a result of a chronic pelvic inflammatory disease that was incurred in her military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered this legislation but finds that, given the favorable action taken herein with regard to the issue of service connection for residuals of a total hysterectomy, no further discussion of these VCAA requirements is required with respect to this matter.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

The Veteran contends that a total abdominal hysterectomy was required to treat a gynecological disorder incurred in service.  See, e.g., October 2007 notice of disagreement.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

A review of the Veteran's STRs shows that she had several gynecological complaints in service beginning in February 1981.  The Veteran complained of having severe pain and abdominal cramps with her menstrual periods in February 1981.  A pelvic examination was normal at that time.  In October 1982, the Veteran complained of pelvic tenderness and pain; examination of the pelvis was within normal limits.  She was diagnosed with dysmenorrhea; infertility; and chronic pelvic pain.  Sonographic studies of the pelvis in October 1982 showed that the uterus was of about normal appearance; however, there were some cystic-appearing lesions.  The rest of the studies of the pelvis were normal.  The Veteran underwent a laparoscopy and endometrial biopsy in November 1982.  She was diagnosed with chronic pelvic pain; chronic pelvic inflammatory disease; bilateral tubal adhesions; primary infertility; and right hydrosalpinx.  In December 1982, the Veteran had a laparotomy; right salpingostomy, and lysis of tubal adhesions.  The final diagnosis in December 1982 was primary infertility; right hydrosalpinx; and pelvic adhesions.  The Veteran complained of pelvic pain in February 1983.  A hysterosalpingogram in May 1983 was normal; both fallopian tubes were demonstrated to be patent.  The Veteran was opined to have endometrial symptoms in May 1983; an endometrial biopsy was done in June 1983.  [The Board observes that the May 1983 and June 1983 STRs include a word before "endometrial."  However, the handwriting of that word is illegible.]  

According to post-service medical records, the Veteran underwent a total abdominal hysterectomy and bilateral salpingo-oophrectomy in May 1984.  The pre and post operative diagnoses were chronic pelvic pain and chronic pelvic inflammatory disease.  Endometriotic implants were found during the surgery.  The Board observes that the VA surgeon who performed the May 1984 surgery is the same surgeon that performed the in-service November 1982 laparoscopy and endometrial biopsy and the December 1982 laparotomy; right salpingostomy, and lysis of tubal adhesions.  No other treatment records pertaining to the total abdominal hysterectomy aside from the operation report are of record.

At a VA examination in September 2006, the Veteran reported a history of endometriosis during military service that required surgery to clear the fallopian tubes due to infertility concerns.  She became pregnant shortly after surgery.  A total hysterectomy was done post-delivery in May 1984 due to uterine hemorrhage.  The injury requiring surgery was opined to have occurred in 1984, post-military service.

In her October 2007 notice of disagreement, the Veteran asserted having a continuity of symptomatology after service that led to the May 1984 total abdominal hysterectomy.

The Veteran was afforded another VA examination in September 2011.  She was diagnosed with blockage of fallopian tubes, status post-surgery to remove blockage, resolved; cervical dysplasia, resolved; and infertility secondary to chronic pelvic inflammatory disease, resolved.  The examiner noted the total abdominal hysterectomy with bilateral salpingo-oophrectomy in May 1984.  The Veteran's reported medical history included endometriosis with an onset in 1981.  The Veteran reported past symptoms of severe cramping with menses and severe menstrual bleeding with clots, and feelings of abdominal bloating and nausea with every menses from 1981 to 1984.  She had no symptoms at the time of the VA examination.  Past treatment included dilatation and curettage prior to the hysterectomy and the 1984 surgery.  The Veteran was also reported to have had an abnormal pap smear in 1984 after the dilatation and curettage for treatment of endometriosis showing abnormality; she was advised of pre-cancerous cells.  The reported treatment was the hysterectomy.  The examiner reported that the Veteran had endometriosis with total hysterectomy and bilateral salpingo-oophrectomy and unblockage of fallopian tubes prior to hysterectomy.  

Following examination, the examiner noted that a review of the claims file indicated that the November 1982 laparoscopy showed no evidence of endometriosis and that a dye study showed pelvic inflammatory disease.  The examiner opined that it was less likely as not that the Veteran's total abdominal hysterectomy/bilateral salpingo-oophrectomy was a result of her military service.  The exploratory laparoscopy done while she was in the service documented no past history of endometriosis, but rather history of pelvic inflammatory disease and fallopian tube abnormalities unrelated to endometriosis.  Although the Veteran's subsequent symptomatology several years later was similar to her symptomatology while in the service, it was the pelvic inflammatory disease that was the cause of those original complaints, not endometriosis.  

Based on a review of the evidence, the Board concludes that service connection for residuals of a total abdominal hysterectomy is warranted.  As discussed above, the Veteran's STRs show numerous gynecological complaints and the incurrence of several gynecological disorders.  Furthermore, the evidence shows that the Veteran had a total hysterectomy in May 1984, less than one year after she was discharged from service in September 1983.  The Board also finds that the evidence supports a finding of a nexus between her in-service complaints and the complaints resulting in the post-service total abdominal hysterectomy.  

In this case, the Veteran reported having continued abdominal complaints post-service, and her doctors had to resort to the total abdominal hysterectomy to alleviate her complaints.  She is competent to report her symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran to be credible.  Therefore, the evidence establishes a continuity of symptomatology of the Veteran's in-service complaints.

In reaching this conclusion, the Board acknowledges the September 2011 examiner's opinion indicating that the Veteran's subsequent symptomatology several years later was different from her in-service symptomatology due to different causes.  As discussed above, the examiner indicated that the Veteran's in-service complaints were due to pelvic inflammatory disease, while her post-service complaints resulting in a total abdominal hysterectomy were due to endometriosis.  However, the Board finds such opinion lacking in probative value.  Initially, the Board observes that the examiner got the timing of the Veteran's post-service complaints incorrect.  The examiner's opinion shows that the Veteran's post-service complaints occurred "several years" later; however, the Veteran had in-service complaints as late as May 1983 and the total abdominal hysterectomy occurred just one year later in May 1984.  

Furthermore, contrary to the September 2011 examiner's opinion, when affording the Veteran the benefit-of-the-doubt, it appears that the total abdominal hysterectomy was to treat the chronic pelvic inflammatory disease, which had its onset in service.  As discussed above, the pre- and post-operative diagnoses listed in the 1984 surgery report were chronic pelvic pain and chronic pelvic inflammatory disease.  Although endometriotic implants were found during the surgery, there is nothing in the surgery record to indicate that the total abdominal hysterectomy was to treat endometriosis as the September 2011 examiner concluded.  

In this regard, the Board also acknowledges the Veteran's reports of having endometriosis after service.  However, as a lay person, although the Veteran is competent to report her symptoms, she is not competent to diagnosis herself.  As discussed above, there are no treatment records pertinent to the total abdominal hysterectomy except for the surgery report, which does not list endometriosis as a pertinent diagnosis.  Without affirmative medical evidence contemporaneous with the May 1984 surgery to the contrary, as the operative diagnoses listed in 1984 were chronic pelvic pain and chronic pelvic inflammatory disease, when affording the Veteran the benefit-of-the-doubt, the Board concludes that the total abdominal hysterectomy was to treat the operative diagnoses, which were shown to have their onset in service.  

In reaching this conclusion, the Board finds it persuasive that the May 1984 operation was performed less than one year after the Veteran was discharged from service and was also performed by the same surgeon who conducted the in-service November 1982 and December 1982 procedures.  Combined with the Veteran's competent and credible statements regarding a continuity of symptomatology, the surgery in 1984 by the same surgeon who performed the in-service procedures is suggestive that the total abdominal hysterectomy was a continuation of treatment that began in service.  

Here, the evidence clearly establishes that the Veteran was diagnosed with chronic pelvic inflammatory disease in service.  As she was presumed sound at entrance to service, the pertinent STRs show that the incurrence of her chronic pelvic inflammatory disease was in service.  Therefore, the Board concludes that the Veteran's chronic pelvic inflammatory disease was related to her service.  For the reasons set forth above, the Board concludes that the 1984 total hysterectomy was treatment for the chronic pelvic inflammatory disease incurred in service.  

In considering the in-service incurrence of chronic pelvic inflammatory disease, the pre- and post- operative diagnosis of chronic pelvic inflammatory disease at the time of the May 1984 total abdominal hysterectomy, and the Veteran's competent and credible lay statements, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that she has residuals of a total abdominal hysterectomy that were incurred in service.  The evidence is in favor of the grant of service connection for residuals of a total abdominal hysterectomy.  Service connection for residuals of a total abdominal hysterectomy is, therefore, granted.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to service connection for residuals of a total abdominal hysterectomy is granted.  

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim for service connection for a low back disorder.  The Veteran contends that she has a low back disorder that is related to her military service or, in the alternative, that is secondary to her total abdominal hysterectomy.  See, e.g., October 2007 notice of disagreement.  
The Veteran indicated that physical therapists have confirmed that weakness in her pelvic muscles due to the total abdominal hysterectomy have affected her lower back.  Id.  The Board observes that the only treatment records pertaining to the Veteran's lower back are VA records dated from July 1989 to November 1995; none of those records contain any opinions from a physical therapist regarding a relationship between the Veteran's total abdominal hysterectomy and her low back problems.  Thus, as it appears that there are additional treatments records that have not been obtained, the Board finds that a remand is necessary for such records to be obtained.  38 C.F.R. § 3.159(c) (2011).  In this regard, it appears that the VA treatment records may not be complete.

Also, the Board finds that, in light of the preceding section granting service connection for residuals of a total abdominal hysterectomy, a new VA examination is necessary.  In this regard, the Board acknowledges that the Veteran was afforded a VA examination in September 2011 and that the examiner opined that the Veteran's lumbosacral condition was less likely than not the result of her total abdominal hysterectomy.  However, the examiner did not provide an opinion as to whether the Veteran's total abdominal hysterectomy aggravated her lumbosacral condition.  Thus, such examination and opinion are not adequate, and a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective VCAA notice letter pertaining to the claim for service connection for a low back disorder, as secondary to the service-connected total abdominal hysterectomy.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service low back treatment that the Veteran has received.  The Board is particularly interested in records from any physical therapist identified by the Veteran and any VA records other than those he has submitted.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with her claims file.

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed low back disorder.  Her claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by her and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed low back disorder has been aggravated (permanently worsened beyond normal progression) by the service-connected residuals of total abdominal hysterectomy.  [If the Veteran is found to have a low back disorder that is aggravated by the service-connected residuals of a total abdominal hysterectomy, the examiner should quantify the approximate degree of aggravation.]  
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action.

5.  Then, readjudicate the claim for service connection for a low back disorder, to include as secondary to the service-connected residuals of a total abdominal hysterectomy.  If the benefit remains denied, the Veteran should be given a supplemental statement of the case and given appropriate time to respond.  The case should then be returned to the Board.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


